DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for video decoding in a decoder.  Independent claims 1, 16, and 19 identify the uniquely distinct feature “decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a partition type and a block size for the current block; creating a local partition tree for a small chroma intra prediction unit (SCIPU) region in a single partition tree, a tree depth of the local partition tree for the SCIPU region being based on a threshold and whether the SCIPU region is inter coded; determining whether the current block is a parent node of the local partition tree based on the partition type and the block size of the current block; partitioning the current block according to the local partition tree in response to the current block being the parent node of the local partition tree."
Independent claims 8, 18, and 20 identify the uniquely distinct feature “determining whether at least one of an above neighboring sample and a left neighboring sample of a sub-block in the plurality of sub-blocks is unavailable based on an availability marking of the at least one above neighboring sample and the left neighboring sample in a parallel-processable region (PPR); predicting the chroma samples of the sub-block in the plurality of sub-blocks based on a subset of chroma intra prediction modes in response to (i) at least one of the above neighboring sample and the left neighboring sample of the sub-blocks being unavailable for predicting the sub-block, and (ii) a block size of the sub-block being less than or equal to a size threshold or a side length of the sub-block being less than or equal to a length threshold." 
The closest prior arts, Segall et al. (WO 2018/142903 A1), Hsiang et al. (US 2020/0413102 A1), and Zhao et al. (US 2021/0037242 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486